Name: Commission Regulation (EEC) No 281/90 of 1 February 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 2 . 90 Official Journal of the European Communities No L 33/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 281 /90 of 1 February 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/ 89 (3), as last amended by Regulation (EEC) No 172/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 ('), lays down the rules for calculation monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 24 to 30 January 1990 for the Greek drachma and the Portuguese escudo lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece for the wine sector and for Portugal for the sugar sector; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85 , the monetary compensatory amounts applicable for Greece should be adjusted, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/ 89 is hereby amended as follows : 1 . The column headed 'Greece' in Parts 1 , 2 , 3 , 4 , 5 , 6 , 7 and 8 in Annex I is replaced by that in Annex I hereto . 2 . The column headed 'Portugal' in Part 7 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto . 4 . Annex IV C is replaced by Annex IV C hereto . Article 2 This Regulation shall enter into force on 5 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24 . 6 . 1985 , p. 6 . O OJ No L 182, 3 . 7 . 1987, p . 1 . C) OJ No L 188 , 1 . 7 . 1989, p . 1 . (4) OJ No L 23, 29 . 1 . 1990, p . 1 . (') OJ No L 310, 21 . 11 . 1985 , p . 4 ; (') OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 33/2 Official Journal of the European Communities 5 . 2 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ - 1 000 kg - 0709 90 60 I \ I I 1 612,6 0712 90 19 I I 1 612,6 1001 10 10 I \ 2 346,4 1001 10 90 I l \ 2 346,4 1001 90 91 \ \ \ 1 612,6 1001 90 99 \ I I 1 612,6 1002 00 00 1 532,0 1003 00 10 I 1 532,0 1003 00 90 \ 1 532,0 1004 00 10 \ Il1 470,7 1004 00 90 I \ Il1 470,7 1005 10 90 I Il1 612,6 1005 90 00 \ 1 612,6 1007 00 90 1 532,0 1008 20 00 IIII 1 532,0 1101 00 00 II Il1 955,1 1102 10 00 IIIl1 842,2 1102 20 10 IIIlIl2 257,7 110220 90 IIIlIl725,7 1102 90 10 Ill \ 1 562,6 1102 90 30 II\ \ 1 500,1 1102 90 90 11-1 7285 \ 1 562,6 11-1 7286 \ \ \ 1 562,6 1103 11 10 IIIl\Il3 039,0 1103 11 90 II||\Il2 111,5 1103 12 00 II||\Il2 059,0 110313 11 11-2 7287 l Il2 338,3 1103 13 19 11-3 7288 II 2 338,3 11-3 7289 \ . I 2 338,3 1103 13 90 IlI 1 644,9 1103 19 10 I Il1 562,6 1103 19 30 IlI Il2 144,8 1103 19 90 11-1 7285 1 562,6 1 1-1 7286 Il1 562,6 1103 21 00 Il||Il1 644,9 1103 29 10 liIl\ 1 562,6 1103 29 20 II\ I 1 562,6 5 . 2 . 90 Official Journal of the European Communities No L 33/3 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 1999 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1 104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg  1 500,1 1 644,9 1 562,6 1 562,6 1 562,6 2 144,8 1 500,1 2 647,3 1 644,9 1 562,6 1 773,9 1 562,6 1 562,6 1 562,6 2 144,8 2 451,2 1 562,6 1 500,1 2 647,3 2 059,0 1 500,1 1 500,1 1 644,9 1 644,9 1 644,9 1 644,9 1 562,6 1 562,6 1 562,6 1 644,9 1 562,6 1 562,6 1 562,6 1 644,9 1 562,6 1 562,6 1 562,6 1 209,5 483,8 2 870,5 2 144,8 2 726,9 2 037,6 2 374,6 2 725,3 11-4 11-4 11-4 11-4 7290 7291 7290 7291 7285 7286 7294 11-1 11-1 11-5 No L 33/4 Official Journal of the European Communities 5 . 2 . 90 Positive Negative Portugal CN code Table Additionalcode Notes Germany Spam United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Nether ­ lands F1DM Pta Esc - 1 000 kg - 2 725,3 2 435,1 2 435,1 2 435,1 2 435,1 2 435,1 2 435,1 2 435,1 2 435,1 3 709,0 3 176,9 2 435,1 2 435,1 2 435,1 3 322,0 2 322,2 2 435,1 666,0 1 379,6 666,0 1 379,6 666,0 1 427,2 666,0 1 427,2 3 225,2 193,5 8 035,4 16 070,8 12 612,3 25 224,5 193,5 8 228,9 16 264,3 193,5 12 805,8 25 418,0 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-? 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 O O O O 0) O oo OO OO OO on oo oo OO oo oo oo oo o   OO HO 612,8 8 035,4 5 . 2 , 90 Official Journal of the European Communities No L 33/5 Positive Negative CN code Table Additionalcode Notes Germany Spain United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Portugal Esc Nether ­ lands F1DM Pta 2309 10 33 2309 10 51 2309 10 53 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 C) (2)C) (2)0 C) OO  1 000 kg  16 070,8 12 612,3 25 224,5 612,8 8 648,2 16 683,6 612,8 13 225,1 25 837,3 1 209,5 8 035,4 16 070,8 12 612,3 25 224,5 1 209,5 9 244,9 17 280,3 1 209,5 13 821,8 26 434,0 193,5 8 035,4 16 070,8 12 612,3 25 224,5 193,5 8 228,9 16 264,3 193,5 12 805,8 25 418,0 612,8 8 035,4 16 070,8 12 612,3 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 33/6 Official Journal of the European Communities 5 . 2 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 2309 90 43 2309 90 51 2309 90 53 - 1 000 kg - 25 224,5 612,8 8 648,2 16 683,6 612,8 13 225,1 25 837,3 1 209,5 8 035,4 16 070,8 12 612,3 25 224,5 1 209,5 9 244,9 17 280,3 1 209,5 13 821,8 26 434,0 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO (2)0 OO OO oo o o oo oo oo oo 00 oo oo oo oo oo oo oo (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 5 . 2 . 90 Official Journal of the European Communities No L 33/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany - DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l  100 kg  0103 91 10 \ \ I 161,9 0103 92 11 \ I 137,7 0103 92 19 \ l 161,9 0203 11 10 \ \ 210,5 0203 12 11 \ \ 305,2 0203 12 19 II 235,7 0203 19 11 \ l I 235,7 0203 19 13 \ \ 341,0 0203 19 15 \ 183,1 0203 19 55 02-3 7039 341,0 \ 02-3 7054 235,7 0203 19 59 \ 235,7 0203 21 10 \ || l 210,5 0203 22 11 || \ 305,2 0203 22 19 \ ||l \ 235,7 0203 29 11 \\Il\ 235,7 0203 29 13 I l.\ 341,0 0203 29 15 I Il 183,1 0203 29 55 02-3 7039 Il 341,0 02-3 7054 l 235,7 0203 29 59 II I 235,7 0209 00 11 II \ 84,2 0209 00 19 92,6 0209 00 30 IIIlI 50,5 0210 11 11 I IlIl 305,2 0210 11 19 \ li \ 235,7 0210 11 31 I IIIl 593,6 0210 11 39 I Il 467,3 0210 12 11 \ \ 183,1 0210 12 19 \ IIIl 305,2 0210 19 10 ||Il\ 269,4 0210 19 20 \ l 294,7 0210 19 30 ||Il 235,7 0210 19 40 \ 341,0 0210 19 51 02-3 7039 Ill 341,0 02-3 7054 Il 235,7 0210 19 59 l || 235,7 0210 19 60 II l 467,3 0210 19 70 \ 587,2 No L 33 /8 Official Journal of the European Communities 5 . 2 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fi Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg -  0210 19 81 02-3 7039 IlIl593,6 02-3 7054 \ 305,2 0210 19 89 ||\ \ 305,2 1601 00 10 IIIl C) 294,7 1601 0091 16-1 7319 oo \ 494,6 16-1 7322 ooIl 395,7 1.601 00 99 16-1 7319 (OOIl 336,8 16-1 7322 oo \ 269,4 1602 10 00 235,7 1602 20 90 II\Il273,6 1602 41 10 16-3 7327 \ Il305,2 16-3 7328 Il515,7 16-3 7329 Il315,7 1602 42 10 16-3 7327 Il235,7 16-3 7328 \ 431,5 16-3 7329 \ Il294,7 1602 49 11 16-3 7327 Il305,2 I 16-3 7328 \ Il515,7 16-3 7329 \ 294,7 1602 49 13 16-3 7327 l 235,7 16-3 7328 \ \ 431,5 16-3 7329 Il294,7 1602 49 15 16-3 7327 l 235,7 16-3 7328 Il431,5 16-3 7329 1 l 294,7 1602 49 19 16-3 7327 \ \ 235,7 16-3 7328 l 284,2 16-3 7329 l l 227,3 1602 49 30 16-1 7319 \ \ 235,7 16-1 7322 I 189,4 160249 50 I l 141,0 1602 90 10 \ I l 273,6 1602 90 51 I \ 284,2 1902 20 30 \ 141,0 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition , the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin , which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 5 . 2 . 90 Official Journal of the European Communities No L 33/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg live weight  0102 90 10 o 5 524,3 0102 90 31 \ 0 5 524,3 0102 90 33 l \ C) 5 524,3 0102 90 35 \ o 5 524,3 0102 90 37 \ I | 5 524,3 l l l  100 kg net weight  0201 10 10 I I 10 496,2 0201 10 90 10 496,2 0201 20 21 I \ 10 496,2 0201 20 29 l l 10 496,2 0201 20 31 8 397,0 0201 20 39 8 397,0 0201 20 51 l \ \ I 12 595,5 0201 20 59 l Il 12 595,5 0201 20 90 \ \ 8 397,0 0201 30 00 Il l 14 363,3 0202 10 00 Il\ 9 336,1 0202 20 10 \ O 9 336,1 0202 20 30 02-1 7014 1 493,8 02-1 7018 - 1 493,8 02-1 7019 o 7 468,9 0202 20 50 02-1 7014 Il 2 334,0 \ 02-1 7018 \ 2 334,0 02-1 7019 0 I 11 670,2 0202 20 90 lili O l 7 468,9 0202 30 10 ||II o 11 670,2 0202 30 50 oo 11 670,2 0202 30 90 02-2 7034 Il 2 334,0 02-2 7038 o 11 670,2 0206 10 95 Il 14 363,3 0206 29 91 li 11 670,2 0210 20 10 I II \ 8 397,0 0210 20 90 11 987,8 0210 90 41 \ \ 11 987,8 0210 90 90 \ 11 987,8 1602 50 10 16-4 7330 11 987,8 16-4 7331 7 181,6 16-4 7332 ' 4 806,2 1602 90 61 16-4 7332 l 4 806,2 No L 33 / 10 Official Journal of the European Communities 5 . 2 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows , other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 5 . 2. 90 Official Journal ot the European Communities No L 33/ 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy Greece Ireland . CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ France FF Portugal EscDM Pta Bfrs/Lfrs Dkr Lit Dr £ Irl  100 pieces  15,4 45,0 15,4  100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 67.1 109,1 103,4 73 7 107,8 84.2 95,8 104,4 105.3 115.4 128.3 155,8 173,1 147.7 161.5 154.0 95,8 104.4 105.3 115.4 155.8 173.1 147.7 161.5 154.0 283.9 114.8 87.4 . 60.5 158.1 148,5 268.9 60,5 221,1 127,0 No L 33/ 12 Official Journal of the European Communities 5 . 2 . 90 Positive Negative Germany Spain Denmark Italy Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ France FFBfrs/Lfrs DkrDM Pta Lit Dr £ Irl Esc 100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 020743 11 020743 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 87.4 60.5 168,5 79,0 142.1 268,9 60,5 339.2 283,9 190,4 177.7 169.4 87.4 60.5 242.3 158.1 234.2 148.5 222,1 268,9 60,5 283,9 114.8 87.4 60.5 158,1 148,5 268.9 60,5 221,1 127.0 87.4 60.5 168,5 79,0 142.1 = 268,9 60,5 339.2 283,9 190.4 177,7 169,4 87.4 60.5 No L 33/ 135 . 2 . 90 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  0207 43 51 I 242,3 0207 43 53 I 158,1 0207 43 61 I 234,2 0207 43 63 \ 148,5 0207 43 71 \ 222,1 0207 43 81 ||II 268,9 0207 43 90 II 60,5 0209 00 90 ||\ \ 134,5 - 100 pieces 0407 00 1 1 l 32,2 0407 00 19 \ ! 11,0 Il Il\  100 - kg  0407 00 30 \\ 97,2 0408 11 10 ||Il 454,7 0408 19 11 Il 198,2 0408 19 19 IIIlIl 211,8 0408 91 10 439,1 0408 99 10 \\Ill I 112,7 1602 31 11 16-2 7323 L 210,6 16-2 7324 :  1602 31 19 16-2 7323 \ l 295,8 16-2 7324  1602 39 11 IlIl 283,5 1602 39 19 16-2 7323 295,8 16-2 7324 I  3502 10 91 394,4 3502 10 99 Il l 53,4 3502 90 51 394,4 3502 90 59 \\ \ 53,4 No L 33 / 14 Official Journal of the European Communities 5 . 2 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Germany Spain Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc - 100 kg  a + e 6 306,1 4 130,5 6 306,1 d+f d + f a + c 4 130,5 a + c a + c a + c a + c a + c+ f Table Additionalcode Notes 04-1 7058 1 04-3 7059 04-3 7074 04-3 7079 04-4 7089 I 04-4 7089 04-2 7744 \ 04-6 7098 04-6 7099 04-6 7114 l 04-2 7744 Il 04-2 7744 Il 04-2 7744 04-2 7744 \ 04-2 7744 04-2 7744 04-2 7744 04-2 7744 04-2 7744 Il 04-2 7744 II 04-2 7744 I..! 04-2 7744 04-5 7093 \ 04-5 7094 04-5 7097 04-6 7098 II 04-6 7099 l 04-6 7114 \ 04-2 7744 I 04-4 7089 \ 04-2 7744 Il 04-2 7744 Il 04-2 7744 II 04-2 7744 I 04-2 7744 - \ 04-2 7744 ; I 04-2 7744 I 04-2 7744 l 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 1 1 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 a + c a+c + f a + c a + c a + c a + c + f a + c + f a + c + f 4 130,5 6 306,1 4 130,5 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c+f a + c + f No L 33/ 155 . 2 . 90 Official Journal of the European Communities Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN code Table Additionalcode Notes  100 kg  a + c a + c a + c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 5 306,0 5 438,6 5 508,0 5 645,7 6 922,2 7 095,3 10 633,2 10 899,0 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406-20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 34-10 34-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b 7 841,1 9 019,5 5 390,8 7 065,4 2 450,3 3 588,6 9 019,5 7 065,4 3 588,6 9 019,5 12 215,3 3 244,4 4 760,0 6 928,0 No L 33/ 16 Official Journal of the European Communities 5 . 2 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg  0406 30 10 04-10 7239 Ill 8 215,9 0406 30 31 04-10 7235  04-10 7236 l 3 244,4 04-10 7237 4 760,0 04-10 7238 6 928,0 0406 30 39 04-10 7235 l I  04-10 7238 I 6 928,0 04-10 7239 8215,9 0406 30 90 l 8 215,9 0406 40 00 04-11 7240 IlI   04-11 7241 Il 8 546,0 0406 90 1 1 04-12 7242 Il 7 065,4 04-12 7243  04-12 7244 ||I 7 841,1 04-12 7245 Il 9 019,5 04-12 7246 Il 5 390,8 04-12 7247 IlI 7 065,4 0406 90 13 04-13 7248 Il  04-13 7250 Il 10 557,8 0406 90 15 04-13 7248 Il  04-13 7250 Il 10 557,8 0406 90 17 04-13 7248 Il  04-13 7249 Il 7 065,4 04-13 7250 10 557,8 0406 90 19 Il  0406 90 21 04-14 7251 \  04-14 7252 Il 9 681,4 0406 90 23 04-15 7254 Il  04-15 7255 Il 7 841,1 04-15 7256 Il 9 019,5 04-15 7257 Il 5 390,8 04-15 7258 IlI 7 065,4 0406 90 25 04-15 7254 \  04-15 7255 II 7 841,1 I 04-15 7256 l 9 019,5 04-15 7257 \ 5 390,8 04-15 7258 \ 7 065,4 0406 90 27 04-15 7254 \ I  04-15 7255 \ 7 841,1 04-15 7256 l 9 019,5 04-15 7257 \ 5 390 , « 04-15 7258 \ 7 065,4 0406 90 29 04-15 7253 l  04-15 7254 l  04-15 7255 \ 7 841,1 Official Journal of the European Communities No L 33/ 175 . 2 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/, Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  0406 90 29 04-15 7256 I 9 019,5 04-15 7257 I 5 390,8 04-15 7258 I 7 065,4 0406 90 31 04-15 7253 I  04-15 7254 l  04-15 7255 I 7 841,1 04-15 7256 9 019,5 04-15 7257 l 5 390,8 04-15 7258 \ , 7 065,4 0406 90 33 04-15 7253 L  04-15 7254 l l  04-15 7255 7 841,1 04-15 7256 9 019,5 04-15 7257 5 390,8 04-15 7258 Il 7 065,4 0406 90 35 04-16 7259 Il\  04-16 7274 7 841,1 04-16 7277 \ 9 019,5 04-16 7278 Il 5 390,8 l 04-16 7279 Il 7 065,4 0406 90 37 04-16 7259 I  04-16 7274 Il 7 841,1 04-16 7277 \ 9 019,5 04-16 7278 5 390,8 04-16 7279 7 065,4 0406 90 39 04-15 7254 \  04-15 7255 7 841,1 04-15 7256 9 019,5 04-15 7257 5 390,8 04-15 7258 I 7 065,4 0406 90 50 04-15 7253  04-15 7254 l  04-15 7255 7 841,1 04-15 7256 I 9 019,5 04-15 7257 5 390,8 04-15 7258 l 7 065,4 0406 90 61 IIIl  0406 90 63 II I  0406 90 69 \ 12 215,3 0406 90 71 04-8 7226 l   04-8 7227 I 7 841,1 04-8 7228 \ 9 019,5 04-8 7229 l 5 390,8 04-8 7^30 7 065,4 0406 90 73 04-16 : 7259 I  No L 33/ 18 Official Journal of the European Communities 5 . 2 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  0406 90 73 04,-16 7274 l 7 841,1 04-16 7277 \ 9 019,5 ^ 1 04-16 7278 \ l 5 390,8 04-16 7279 \ 7 065,4 0406 90 75 04-16 7259 \  04-16 7274 I 7 841,1 04-16 7277 I 9 019,5 04-16 7278 5 390,8 04-16 7279 7 065,4 0406 90 77 04-16 7259 I  04-16 7274 \ 7 841,1 04-16 7277 9 019,5 04-16 7278 5 390,8 04-16 7279 7 065,4 0406 90 79 04-16 7259  04-16 7274 7 841,1 04-16 7277 9 019,5 04-16 7278 li 5 390,8 04-16 7279 7 065,4 0406 90 81 04-16 7259 l  04-16 7274 1 7 841,1 04-16 7277 9 019,5 04-16 7278 5 390,8 04-16 7279 l 7 065,4 0406 90 83 I ||  0406 90 85 04-16 7259  04-16 7274 7 841,1 'I 04-16 7277 9 019,5 04-16 7278 \ 5 390,8 04-16 7279 \ I 7 065,4 0406 90 89 04-15 7253 l \  04-15 7254  04-15 7255 7 841,1 04-15 7256 I 9 019,5 04-15 7257 l 5 390,8 04-15 7258 7 065,4 0406 90 91 04-8 7226 I  04-8 7231 l 2 450,3 04-8 7232 3 588,6 0406 90 93 04-8 7226  04-8 7231 l 2 450,3 04-8 7232 \ 3 588,6 0406 90 97 04-8 7226 \ l  04-8 7228 l 9 019,5 04-8 7230 l 7 065,4 No L 33/ 195 . 2 . 90 Official Journal of the European Communities Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 0406 90 97 0406 90 99 2309 10 15 2309 10 19 - too kg  3 588,6 9 019,5 7 065,4 3 588,6 803,5 1 607,1 2 410,6 3 013,3 3 374,9 3 615,9 1 261,2 2 522,5 3 783,7 4 729,6 5 297,2 5 675,5 803,5 1 607,1 2 410,6 3 013,3 3 374,9 3 615,9 1 261,2 2 522,5 3 783,7 4 729,6 5 297,2 5 675,5 803,5 1 607,1 2 410,6 3 013,3 3 374,9 3 615,9 1 261,2 2 522,5 3 783,7 4 729,6 5 297,2 5 675,5 803,5 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 . 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 2309 10 39 2309 10 59 No L 33 /20 Official Journal of the European Communities 5 . 2 . 90 Positive Negative CN code Tabe Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc - 100 kg  2309 10 59 2309 10 70 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 ^3-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 1 607,1 2 410,6 3 013,3 3 374,9 3 615,9 1 261,2 2 522,5 3 783,7 4 729,6 5 297,2 5 675,5 803,5 1 607,1 2 410,6 3 013,3 3 374,9 3 615,9 1 261,2 2 522,5 3 783;7 4 729,6 5 297,2 5 675,5 803,5 1 607,1 2 410,6 3 013,3 3 374,9 3 615,9 1 261,2 2 522,5 3 783,7 4 729,6 5297,2 5 675,5 803,5 1 607,1 2410,6 3 013,3 3 374,9 3 615,9 1 261,2 2309 90 35 2309 90 39 5 . 2 . 90 Official Journal of the European Communities No L 33 /21 Positive Negative CN code Table Additionalcode Notes Italy France Greece Ireland Portugal Lit FF Dr £ Irl Esc Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr  100 kg  2309 90 39 2309 90 49 2309 90 59 2 522,5 3 783,7 4 729,6 5 297,2 5 675,5 803,5 1 607,1 2 410,6 3 013,3 3 374,9 3 615,9 1 261,2 2 522,5 3 783,7 4 729,6 5 297,2 5 675,5 803,5 1 607,1 2 410,6 3 013,3 3 374,9 3 615,9 1 261,2 2 522,5 3 783,7 4 729,6 5 297,2 5 675,5 803,5 1 607,1 2 410,6 3 013,3 3 374,9 3 615,9 1 261,2 2 522,5 3 783,7 4 729,6 5 297,2 5 675,5 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 ! 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 90 70 No L 33 /22 Official Journal of the European Communities 5 . 2 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl . Esc a  °/o milk fat/ 100 kg product  118,7 b 130,2 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  53,9 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  63,1 e ¢  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  4,9 f  % sucrose/ 100 kg product  5,6 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case , the actual content by weight of these products and the lactose content of the addedwhey. 5 . 2 . 90 Official Journal of the European Communities No L 33/23 PART 6 SECTOR WINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ : Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 C) | 174,9 22-5 7432 C) 174,9 22-5 7434 e) 7,6 22-5 7587 O 174,9 22-5 758S o 7,6 2204 21 29 22-6 7438 o l 122,6 22-6 7439 0 122,6 22-6 7441 C) l 7,6 22-6 7589 0 122,6 22-6 7590 o 7,6 2204 21 35 22-8 7449 o 174,9 22-8 7451 o 7,6 22-8 7591 o 174,9 l 22-8 7592 C) 7,6 2204 21 39 22-9 7455 (2) 122,6 22-9 7457 C) \ 7,6 22-9 7593 C) 122,6 22-9 7594 n 7,6 2204 29 10 22-3 7426 C) l 7,6 2204 29 25 22-11 7478 o 174,9 22-11 7479 (2) l 174,9 22-11 7480 o \ 174,9 22-11 7481 (2) 174,9 l 22-11 7483 C) 7,6 22-11 7595 o 174,9 22-11 7596 0) 7,6 2204 29 29 22-12 7487 o \ 122,6 22-12 7488 (2) 122,6 22-12 7490 c) \ 7,6 22-12 7597 C) I 122,6 22-12 7598 C) 7,6 2204 29 35 22-14 7498 o \ 174,9 22-14 7499 o l 174,9 22-14 7518 C) \ 7,6 22-14 7599 o l 174,9 No L 33 /24 Official Journal of the European Communities 5 . 2 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 C) 7,6 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 C) (2) C ) 122,6 7,6 122,6 7,6 (') % vol/hl n hi No L 33/255 . 2 . 90 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta 100 kg - i i i 1 2 468,5 94,86 468,5 94,86 468,5 94,86 468,5 94,86 468,5 94,86 468,5 94,86 468,5 94,86 468,5 94,86 561,9 120,15 561,9 120,15 561,9 120,15  100 kg of dry matter  561,9 123,27 561,9 123,27 561,9 123,27 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60  °/o sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 &gt;350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O O 5,619 5,619 5,619 1,202 1,202 1,202  100 kg of dry matter  561,9 123,27 - °/o sucrose content and 100 kg net  3 3 3 ) 3 3 3 5,619 5,619 5,619 5,619 5,619 5,619 5,619 1,202 1,202 1,202 1,202 1,202 1,202 1,202 1702 90 71 1702 90 90  100 kg of dry matter  561,9 123,272106 90 30 2106 90 59 - °/o sucrose content and 100 kg net  1,202 1,202 1,202 O O C) 5,619 5,619 5,619 No L 33/26 Official Journal of the European Communities 5 . 2 . 90 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ NO L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968, p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (5) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 33/275 . 2 . 90 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 100 kg  5 675,5 6 367,3 9 053,9 707,0 944,5 1 434,9 5 675,5 6 367,3 9 053,9 707,0 944,5 1 434,9 1 471,4 1 471,4 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 * 17-4 I ' 17-4 * 17-4 * 17-4 * 17-1 * 17-2 * 17-2 7632 17-3 * 17-3 7632 18-1 * 18-1 * 18-1 » 18-1 » 18-2 * 18-1 * 18-4 * 18-4 * 18-4 * 18-1 * 18-1 * No L 33/28 Official Journal of the European Communities 5 . 2 . 90 Positive Negative CN code Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Table United Kingdom £ Nether ­ lands F1DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Ir Esc  100 kg - 7632 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 . 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 1806 90 39 1806 90 50 180690 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 1 1 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 190530 99 190540 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 21069099 2905 44 11 693,9 1 321,0 1 565,6 1 957,5 2 329,7 6585 7585 6586 7586 7001 7002 7003 7004 7635 763,6 7637 7642 5 . 2 . 90 Official Journal of the European Communities No L 33/29 Positive Negative Germany Portugal CN code Table Additionalcode Notes Nether ­ lands F1 - Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Esc 100 kg ­ 647,3 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 647,3 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 794,6 916,0 1 022,2 1 123,3 1 264,9 858,4 979,8 1 086,0 1 187,1 1 328,7 931,0 1 052,4 1 158,6 1 259,7 1 009,4 1 130,8 1 237,0 2 383,7 2 505,1 2 611,3 5 . 2 . 90No L 33/30 Official Journal of the European Communities Positive Negative Germany Spam Portugal CN code Table Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta Additional code Notes 7043 \ 7044 I 7045 I 7046 I 7047 I 7048 I 7049 II 7050 I 7051 II 7052 I 7053 II 7055 II 7056 II 7057 II 7060 II 7061 II 7062 II 7063 II 7064 II 7065 II 7066 II 7067 II 7068 II 7069 II 7070 II 7071 II 7072 II 7073 II 7075 II 7076 II 7077 II 7080 II 7081 II 7082 II 7083 II 7084 II 7085 II 7086 II 7087 II 7088 II 7090 II 7091 II 7092 II 7095 II 7096 II - 100 kg  2 712,4 2 854,0 2 447,5 2 568,9 2675,1 2 776,2 2 917,8 2 520,1 2 641,5 2 747,7 2 848,8 2 598,5 2 719,9 2 826,1 4 256,6 4 378,0 4 484,2 4 585,3 4 726,9 4 320,4 4 441,8 4 548,0 4 649,1 4 790,7 4 393,0 4 514,4 4 620,6 4 721,7 4 471,4 4 592,8 4 699,0 8 286,2 8 407,6 8 513,8 8 614,9 8 756,5 8 350,0 8 471,4 8 577,6 8 678,7 8 422,6 8 544,0 8 650,2 8 501,0 8 622,4 5 . 2.90 Official Journal of the European Communities No L 33/ 31 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 100 kg  623,0 764,6 585.7 686.8 828,4 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 712$ 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 C) C) C) (') O 0 C) C) o C) C) 0) C) C) o C) 0) C) (l) C) C) C) C) /1\ o (') C) C) t) o o. (l) 658.3 759.4 630.5 736,7 1 088,9 1 210,3 1 316,5 1 417,6 1 559,2 1 152,7 1 274,1 1 380,3 1 481,4 1 623,0 1 225,3 1 346,7 1 452,9 1 554,0 1 303,7 1 425,1 1 531,3 2 678,0 2 799,4 2 905,6 3 006,7 3 148,3 2 741,8 2 863,2 2 969,4 3 070,5 3 212,1 2 814,4 : No L 33/32 Official Journal of the European Communities 5 . 2 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg   7151 C) 2 935,8  \ 7152 o 3 042,0  7153 C) 3 143,1  7155 C) 2 892,8  7156 3 014,2  l 7157 o 3 120,4  7160 C) 4 550,9  I 7161 0) 4 672,3  7162 0 \ 4 778,5  7163 C) 4 879,6  7164 5 021,2  7165 *" 4 614,7  \ 7166 0 l 4 736,1  7167 (') \ 4 842,3  \ 7168 (') 4 943,4  7169 loi\ 5 085,0  7170 4 687,3  7171 O l 4 808,7  7172 o l 4 914,9  l 7173 5 016,0  \ 7175 C) I 4 765,7  II 7176 1 I 4 887,1  II 7177 o l 4 993,3  7180 0) 8 580,5  II 7181 8 701,9  \\ 7182 I 8 808,1  7183 c) l 8 909,2  li 7185 8 644,3  7186 \ 8 765,7  II 7187 8 871,9  I 7188 l 8 973,0  7190 8 716,9  || 7191 8 838,3  || 7192 C) 8 944,5  7195 (') l 8 795,3  II 7196 ( 1 )\ 8 916,7  \ 7200 0 1 954,6  Il 7201 I 2 076,0  7202 o l 2 182,2  II 7203 o 2 283,3  7204 \ 2 424,9  II 7205 o 2 018,4 "  II 7206 2 139,8  7207 o 2 246,0  7208 2 347,1 5 . 2 . 90 Official Journal of the European Communities No L 33/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   I 7209 C) l 2 488,7  \ 7210 C) I 2 091,0  I 7211 2 212,4  Il 7212 o \ 2 318,6  Il 7213 o L 2 419,7  II 7215 \ 2 169,4  \ 7216 0) 2 290,8  \ 7217 0 l 2 397,0  \ 7220 C) 2 247,8  \ 7221 O L 2 369,2  7260 4 618,1  7261 4 739,5  I 7262 /IN I 4 845,7  7263 C) 4 946,8  7264 0 5 088,4  7265 4 681,9  7266 C) 4 803,3  7267 C) 4 909,5  7268 /1\ I 5 010,6  7269 I 5 152,2  \ 7270 o l 4 754,5  7271 0) \ 4 875,9  I 7272 0 4 982,1  7273 C) 5 083,2  Il 7275 C) 4 832,9  II 7276 &gt; 4 954,3  || 7300 2 605,0  II 7301 2 726,4  Il 7302 I 2 832,6  ll 7303 2 933,7  || 7304 l 3 075,3  I 7305 \ 2 668,8  7306 2 790,2  7307 2 896,4  7308 2 997,5  - l 7309 3 139,1  \ 7310 I 2 741,4  7311 (') 2 862,8  7312 o I 2 969,0  7313 I 3 070,1  7315 o 2 819, «  7316 o 2 941,2  7317 3 047,4  7320 o 2 898,2  7321 o 3 019,6 No L 33 /34 Official Journal of the European Communities 5 . 2 . 90 Positive Negative Greece Ire and CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy ­ France PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 (') C) (') O 0 O C) (') G C) C) C) C) C) o C) 0) o o / i\ O C) C) C) C) C) (') C) C) C) C) C) C) C) C) o C) (') (') C) - 100 kg  5 010,5 5 131,9 5 238,1 5 339,2 5 480,8 5 074,3 5 195,7 5 301,9 5 403,0 5 544,6 5 146,9 5 268,3 5 374,5 5 475,6 5 225,3 5 346,7 5 303,7 3 248,7 3 370,1 3 476,3 3 577,4 3 719,0 3 312,5 3 433,9 3 540,1 3 641,2 3 782,8 3 385,1 3 506,5 3 612,7 3 713,8 3 463,5 3 584,9 3 691,1 3 541,9 3 663,3 5 346,1 5 467,5 5 573,7 5 674,8 5 816,4 5 409,9 5 531,3 5 637,5 5 738,6 5 . 2 . 90 Official Journal of the European Communities No L 33/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal - Esc I I L  100 kg  r I 7470 C) I 5 482,5  7471 C) 5 603,9  7472 (') 5 710,1  7475 0 5 560,9  7476 0 5 682,3  7500 C) 3 761,9  7501 o 3 883,3  7502 o I 3 989,5  7503 0 4 090,6  7504 0) 4232,2  ' 7505 o , 3 825,7  7506 C) l 3 947,1  7507 o 4 053,3  7508 0) 4 154,4  7509 (l) 4 296,0  7510 O 3 898,3  7511 o 4 019,7  7512 0 4 125,9  7513 0 4 227,0  II 7515 o I 3 976,7  Il 7516 0) I 4 098,1 ,  Il 7517 O 4 204,3  7520 (') 4 055,1  7521 ( l) l 4 176,5  Il 7560 0 5 650,9  II 7561 (') 5 999,3  II 7562 ( l) l 5 878,5  7563 o 5 979,6 _ II 7564 (') 6 121,2  II 7565 o l 5 714,7  7566 0 5 836,1  I 7567 o 5 942,3  II 7568 C) 6 043,4 _ II 7570 C) 5 787,3  II 7571 0) I 5 908,7  Il 7572 (') 6 014,9  7575 0 5 865,7  7576 (l) l 5 987,1  7600 o 5 682,3  ' 7601 o 5 803,7  7602 C) ' 5 909,9  7603 ( l) 6 011,0  7604 C) I 6 152,6  7605 o 5 746,1  7606 C) 5 867,5 No L 33/36 Official Journal of the European Communities 5 . 2 . 90 Positive Negative CN code Table Additionalcode Notes Germany SpainNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta - 100 kg  7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 (') O (') (!) C) (!) O C) (') C) C) C) 0 o C) w C) C) (!) (!) O O C) n C) o C) C) C) 0 C) en 5 973,7 6 074,8 6 216,4 5 818,7 5 940,1 6 046,3 6 147,4 5 897,1 6 018,5 5 975,5 6 570,8 6 692,2 6 798,4 6 899,5 6 634,6 6 756,0 6 862,2 6 963,3 6 707,2 6 828,6 6 934,8 6 785,6 6 907,0 6 179,7 6 301,1 6 407,3 6 508,4 6 243,5 6 364,9 6 471,1 6 572,2 6 316,1 6 437,5 6 543,7 6 394,5 6 515,9 7 945,4 8 066,8 8 173,0 8 009,2 8 130,6 8 236,8 8 081,8 8 203,2 5 . 2 . 90 Official Journal of the European Communities No L 33/37 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  l i i l i O o O O C) C) 7759 7760 7761 7762 7765 7766 7768 7769 7770 7771 7778 7779 7780 7781 7785 7786 7788 7789 7798 7799 7800 7801 7802 7805 7806 7807 7808 7809 7810 7811 7818 7819 7820 7821 7822 7825 7826 7827 7828 7829 7830 7831 7838 7840 7841 9 711,0 9 832,4 9 938,6 9 774,8 9 896,2 1 087,8 1 209,2 9 847,4 9 968,8 2 676,9 2 798,3 11 476,6 11 598,0 1 1 540,4 11 661,8 4 549,8 4671.2 587,5 708,9 1 1 805,0 11 926,4 12 032,6 11 868,8 11 990,2 12 096,4 1 382,1 1 503,5 11 941,4 12 062,8 2 971,2 3 092,6 12 099,3 12 220,7 12 326,9 12 163,1 12 284,5 12390,7 4 844,1 4 965,5 12 235,7 12 357,1 4911.3 588,5 709,9 No L 33/38 Official Journal of the European Communities 5 . 2 . 90 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalUnited Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Nether ­ lands FtDM Pta Esc  100 kg  816,1 917.2 1 058,8 652.3 773,7 879,9 981,0 1 122,6 724,9 846,3 952,5 1 053,6 803,3 924,7 1 030,9 881,7 1 003,1 980,9 1 102,3 1 208,5 1 309,6 1 451,2 1 044,7 1 166,1 1 272,3 1 373,4 1 515,0 1 117,3 1 238,7 1 344,9 1 446,0 1 195,7 1 317,1 1 423,3 1 274,1 1 395,5 1 373,3 1 494,7 1 600,9 1 702,0 1 843,6 1 437,1 1 558,5 1 664,7 1 765,8 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 C) C) 5 . 2 . 90 Official Journal of the European Communities No L 33/39 Ireland Portugal £Irl Esc Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece DM Fl ' - Pta £ Bfrs/Lfrs Dkr Lit FF Dr I \  100 kg   7909 I 1 907,4  \ 7910 (') 1 509,7  I 7911 C) 1 631,1  \ 7912 C) 1 737,3  I 7913 \ 1 838,4  I 7915 C) 1 588,1  \ 7916 C) 1 709,5  I 7917 C) 1 815,7  \ 7918 \ 1 666,5  7919 \ ¢ 1 787,9  \ 7940 0) \ 1 961,8  7941 7942 (') 2 083,2 2 189,4  I 7943 \ I 2 290,5  I 7944 l l 2 432,1  \ 7945 \ 2 025,6  I 7946 \ 2 147,0  \ 7947 2 253,2  \ 7948 Il 2 354,3  7949 7950 7951 2 495,9 2 098,2 2 219,6  Il 7952 2 325,8  II 7953 Il 2 426,9  Il 7955 l 2 176,6  Il 7956 2 298,0  || 7957 li 2 404,2  II 7958 l 2 255,0  II 7959 Il 2 376,4  II 7960 C) 2 844,6  II 7961 o \ 2 966,0  II 7962 I 3 072,2  7963 7964 I 3 173,33 314,9  7965 Il 2 908,4  II 7966 3 029,8  II 7967 Il 3 136,0  7968 \ 3 237,1  II 7969 I 3 378,7  II 7970 l 2 981,0  II 7971 3 102,4  II 7972 3 208,6  II 7973 Ill 3 309,7  II 7975 IlI 3 059,4  \ 7976 l 3 180,8 No L 33 /40 Official Journal of the European Communities 5. 2. 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l l  100 kg   l 7977 I 3 287,0  7978 3 137,8  7979 3 259,2  \ 7980 \ 4 414,1  7981 4 535,5  7982 4 641*7  7983 Il 4 742,8  7984 \ 4 884,4  Il 7985 Il\ 4 477,9  7986 4 599,3  7987 \ 4 705,5  7988 l 4 806,6  7990 l 4 550,5  Il 7991 l 4 671,9  \ 7992 I 4 778,1  \ 7995 l 4 628,9  I 7996 4 750,3 Amounts to be deducted 51xx I 138,9  l 52xx \ 293,7  53xx 469,9  I 54xx 649,5  \ 55xx 926,3  II 56xx Il 1 343,1  || 570x 2 084,1  Il 571x 2 084,1  l 572x l 2 917,8  I 573x \ 2917,8  I 574x 3 751,5  I 5750 3 751,5  \ 5751 3 751,5  5760 4 585,1  5761 \ 4 585,1  I 5762 4 5854  I 5765 4 585,1  I 5766 4 585,1  I 5770 4 585,1  \ 5771 l 4 585,1  5780 5 418,8  \ 5781 5 418,8 \ 5785 5 418,8  \ 5786 5 418,8  \ 579x 138,9 5 . 2 . 90 Official Journal of the European Communities No L 33/41 Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalUnited Kingdom £ Nether ­ lands F1DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x - 100 kg  138,9 138,9 138,9 138,9 138,9 138,9 138,9 293,7 293,7 293,7 469,9 469,9 649,5 649,5 926,3 926,3 1 343,1 1 343,1 2 084,1 2 084,1 Amounts to be deducted I 61xx I 100,6  62xx \ 212,7  63xx 340,3  64xx II 470,3  65xx \ 670,7  \ 66xx l 972,5  l 670x \ 1 509,1  \ 671x l 1 509,1  l 672x I 2 112,7  \ 673x l 2 112,7  \ 674x \ 2 716,3  l 6750 l 2 716,3  l 6751 l 2 716,3  \ 6760 3 319,9  \ 6761 \ 3 319,9  \ 6762 \ 3 319,9  l 6765 3 319,9  l 6766 l 3 319,9  6770 l 3 319,9  \ 6771 \ 3 319,9  l 6780 l 3 923,5  \ 6781 I 3 923,5 No L 33/42 Official Journal of the European Communities 5 . 2 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland - £ Irl Portugal Esc \ I  100 kg   II 6785 III 3 923,5  6786 \ 3 923,5  \ 679x \ \ 100,6  6808 II 100,6  II 6809 100,6  Il 6818 100,6  6819 Il 100,6  682x l 100,6  6830 L 100,6  Il 6831 100,6.  6838 l 212,7  684x Il 212,7  685x \ 212,7  686x 340,3  687x l 340,3  690x 470,3  69 lx l 470,3  694x 670,7  695x \ 670,7  Il 696x l \ 972,5  II 697x l 972,5  698x Ill 1 509,1  699x IlI 1 509,1 (*) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins , starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch ; 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 5 . 2 . 90 Official Journal of the European Communities No L 33/43 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,115 1,153 1,081 1,161 1,161 1,118 1,153 1,161 1,153 1,161 1,161  1,076   1,010 1,010 1,010 1,015 1,010 1,015 1,010 1,010  1,216 1,216 1,014 1,049 1,049 1,137 1,014 1,216 1,049 1,216 1,049  0,984 0,984 0,990 0,990 0,984 0,990 0,984 0,990 1,011 1,011 ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 58,2743 55,2545 48,2868 Dkr 0,509804 10,7772 10,2187 8,93008 DM 0,133651 2,82536 2,67895 2,34113 FF 0,448248 9,47588 8,98483 7,85183 F1 0,150591 3,18346 3,01849 2,63785 £ Irl 0,0498895 1,05466  0,873900 £ 0,0473040  0,948177 0,828612 Lit _ 2 113,98 2 004,43 1 751,67 Dr 12,4138 262,424 248,825 217,448 Esc 11,6955 247,241 234,428 204,867 Pta 8,62092 182,245 172,800 151,010 No L 33/44 Official Journal of the European Communities 5 . 2 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries , from 5 February 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,951474 0,951474 0,937547 0,907555 0,935793 0,941911 0,888466 the beginning of the 1990/ 1991 marketing year for the sectors concernedGreece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0 0 0,570937 0 0 0,570937 0 0 Portugal Sugar Olive oil 0 0